Citation Nr: 9925578	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  93-11 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to a disability rating in excess of 
20 percent for the residuals of traumatic arthritis of the 
left knee.

2.  Entitlement to a disability rating in excess of 
20 percent for degenerative disc disease of the lumbar spine, 
status post herniated nucleus pulposus at L4-L5.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from May 1969 to July 1971.  
These matters come to the Board of Veterans' Appeals (Board) 
from an April 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO in Atlanta, Georgia, denied entitlement to a 
total disability rating based on individual unemployability, 
as well as other issues no longer in appellate status.  The 
veteran perfected an appeal of the April 1991 rating 
decision.

In an August 1992 rating decision the RO also denied 
entitlement to disability ratings in excess of 20 percent for 
the left knee and low back disabilities, respectively.  In 
September 1992 the veteran submitted a notice of disagreement 
with the denial of increased ratings for the left knee and 
low back disorders, but he was not provided a statement of 
the case following the submission of the notice of 
disagreement.  38 C.F.R. § 19.26 (1998).

The veteran's appeals were previously before the Board in May 
1995, at which time they were remanded to the RO.  In the May 
1995 remand the Board instructed the RO to provide the 
veteran a statement of the case on the issues of increased 
ratings for the left knee and low back disorders, which the 
RO issued in January 1996.  The veteran did not submit a 
substantive appeal within 60 days of the mailing of the 
statement of the case, which is required in order to perfect 
an appeal of those issues.  38 C.F.R. § 20.302.  
Nevertheless, the Board included those issues as being in 
appellate status in a June 1996 remand, the RO included those 
issues in a November 1997 supplemental statement of the case, 
and the RO certified the issues to the Board as being in 
appellate status in July 1999.  In light of this history, the 
Board waives the timely filing of a substantive appeal on the 
issues of increased ratings for the left knee and low back 
disabilities, and finds that those issues are properly before 
the Board.  Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).

Following the May 1995 remand the case was returned to the 
Board, and in June 1996 the Board rendered decisions on 
additional issues no longer on appeal and the remaining 
issues shown on the title page were again remanded to the RO 
for development.  In the June 1996 remand the Board 
instructed the RO to obtain a VA neurological examination in 
which the examiner was to conduct all indicated diagnostic 
tests, including electromyography (EMG) and a magnetic 
resonance image (MRI).  The examiner was also asked to 
distinguish any left lower extremity symptoms that were due 
to the knee disorder from those attributed to sciatic 
neuropathy.  In the June 1996 remand the Board also 
instructed the RO to provide the veteran a VA social and 
industrial survey in order to assess his employment history 
and day to day functioning.

The veteran was provided VA neurological and orthopedic 
examinations in September 1996 and September 1997.  Although 
the examiners did not obtain an EMG study or MRI, recent 
studies located in the veteran's VA treatment records were 
considered by the examiners in providing their assessment.  
None of the examiners provided a specific opinion that 
distinguished the symptoms attributed to the left knee 
disorder from those of the back disorder, but the neurologist 
did determine that the left lower extremity symptoms were not 
due to damage to the peroneal nerve.  Although a social and 
industrial survey was not provided, information found 
elsewhere in the case file provides sufficient information 
for evaluating the merits of the veteran's claim of 
unemployability.  In light of the Board's disposition of the 
veteran's appeal, the Board finds that the RO substantially 
complied with the instructions in the June 1996 remand, and 
that the Board may proceed to a decision without prejudice to 
the veteran.  Stegall v. West, 11 Vet. App. 268 (1998).

Subsequent to the initiation of the veteran's appeals, his 
case file was transferred to the RO in Reno, Nevada, because 
he currently resides in that area.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The residuals of traumatic arthritis of the left knee are 
manifested by removal of the patella, pain, weakness, and 
range of motion from zero to 110 degrees.

3.  Degenerative disc disease of the lumbar spine is 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and neurological 
findings, with little intermittent relief.

4.  The veteran completed 12 years of schooling, received 
additional vocational training as a carpenter and cabinet 
maker, worked all of his adult life by performing manual 
labor, and has been unemployed since January 1988.

5.  The veteran's service-connected disabilities include a 
right total knee arthroplasty, rated as 30 percent disabling 
prior to June 17, 1997, and 100 percent disabling from June 
17, 1997 to October 1, 1999; degenerative disc disease of the 
lumbar spine, which rating is increased from 20 to 60 percent 
with this decision; and the residuals of traumatic arthritis 
of the left knee, rated as 20 percent disabling.

6.  The veteran's service-connected disabilities precluded 
him from maintaining substantially gainful employment for 
which his education and occupational experience would 
otherwise qualify him prior to the assignment of the 
100 percent schedular rating effective June 17, 1997.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
20 percent for the residuals of traumatic arthritis of the 
left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71, Plate II, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, and 5261 
(1998).

2.  The criteria for a 60 percent disability rating for 
degenerative disc disease of the lumbar spine are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (1998).

3.  A total disability rating based on individual 
unemployability due to service-connected disabilities is 
warranted prior to the assignment of the 100 percent 
schedular rating effective June 17, 1997.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (1998); 
VAOPGCPREC 06-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In an August 1971 rating decision the RO granted service 
connection for instability of the right knee, and rated the 
disorder as 20 percent disabling.  This decision was based on 
the service medical records showing that the veteran had 
incurred a traumatic injury to the right knee while in 
service,.  The RO increased the disability rating for the 
right knee from 20 to 30 percent effective in January 1974, 
based on evidence showing that the severity of the right knee 
symptoms had increased.

The medical evidence shows that the veteran developed 
arthritis in the left knee due to the strain put on the knee 
because of the right knee symptoms.  Examination of the left 
knee in May 1982 revealed full range of motion, slight 
crepitation, no pain, and no instability.  In a June 1982 
rating decision the RO granted service connection for the 
residuals of traumatic arthritis of the left knee, rated as 
10 percent disabling, as secondary to the right knee 
disorder.

The evidence also shows that in February 1985 the veteran 
injured the left knee in an on the job injury, resulting in 
pain and instability.  In April 1985 he underwent an 
arthroscopic evaluation with joint debridement and patellar 
shaving due to chondromalacia.  Due to continuing symptoms, 
in July 1987 he again underwent surgery on the left knee, 
with shaving of the patella and lateral release, and a 
subtotal lateral meniscectomy.  Following the July 1987 
surgery he wore a brace on the left knee.

A VA examination in February 1988 showed range of motion of 
the left knee from five degrees of extension to 80 degrees of 
flexion, no swelling or effusion, marked crepitus on motion, 
pain with pressure, negative McMurray's and drawer signs, and 
no wasting of the quadriceps.  The veteran was observed to 
walk slowly with a bilateral limp and braces on both knees.  
He could perform only a partial squat with difficulty and had 
difficulty rising on his heels and toes and standing on 
either foot alone.

An April 1988 private hospital summary indicates that the 
cartilage in the left knee had eroded down to bone due to 
severe chondromalacia of the left patella, which prevented 
the veteran from being able to walk or return to work.  At 
that time the left patella was surgically removed.  In 
September 1988 a tear of the left quadriceps tendon was 
surgically repaired.

The report of a February 1989 VA examination shows that the 
veteran had been off work since January 1988, and that he 
complained of instability in both knees.  Examination of the 
left knee revealed mild quadriceps atrophy; warmth; range of 
motion from zero to 140 degrees, which was described as 
normal; crepitance with movement; and stable ligaments.  An 
X-ray study showed evidence of prepatellar bursitis, synovial 
chondrometaplasia, and osteoarthritis.  The examiner provided 
a diagnosis of degenerative joint disease of the left knee.

A September 1989 private hospital summary shows that the 
veteran suddenly developed low back pain in August 1989, with 
vague radiation to his buttocks and thighs.  He denied having 
true sciatica or any numbness or tingling in the lower 
extremities.  The treating physician stated that both of the 
veteran's knees provided incomplete stability in terms of his 
gait pattern.  Examination of the back revealed restricted 
motion, muscle spasm, positive straight leg raising test 
bilaterally, a question of decreased sensation on the foot, 
ankle reflexes of 1+ bilaterally, and normal strength in the 
feet.  As the result of a MRI, the treating physician 
provided a diagnosis of herniated nucleus pulposus in the 
midline.  At that time the physician performed a 
decompression laminectomy and removal of disc material with 
nerve root exploration of L4-L5 on the right.

In conjunction with a December 1989 VA examination the 
veteran reported the development of pain in the back and both 
legs in August 1989, and that his back problem was found to 
be due to his knee problems.  At that time he walked with a 
cane and reported having difficulty walking any distance, 
walking quickly, or standing for any length of time.  He 
stated that he had chronic pain, for which he took medication 
and received physical therapy every other day.  He used 
braces on his back and both knees.  The examiner observed him 
ambulating extremely slowly down the length of the hallway to 
the examination room, with the use of a cane, and that he 
walked in the same manner whether he knew he was being 
observed or not.  The examiner noted that he seemed to be in 
pain, and to have difficulty walking that distance.

Examination of the left knee showed full flexion, but that 
extension was limited to 150 degrees, and no crepitance or 
joint effusion.  Examination of the lumbar spine revealed 
tenderness to palpation, deep tendon reflexes in the lower 
extremities of 1+, and straight leg raising limited to 
60 degrees on the left and 45 degrees on the right.  The 
examiner found that the strength in the lower extremities 
appeared to be intact, but that it could not be fully 
evaluated due to pain.  Sensation in the lower extremities 
was intact.  The examiner provided diagnoses of degenerative 
joint disease of the left knee and of the lumbar spine, 
secondary to leg length discrepancy and knee disease, status 
post herniated nucleus pulposus.

In an April 1990 rating decision the RO increased the 
disability rating for the left knee disability from10 to 
20 percent, and granted service connection for degenerative 
disc disease of the lumbar spine, status post herniated 
nucleus pulposus at L4-L5.  The low back disability was rated 
as 20 percent disabling following the assignment of a 
temporary total disability rating through December 31, 1989.  
38 C.F.R. § 4.30.

The veteran submitted an informal claim for a total 
disability rating based on unemployability in June 1990.  In 
his August 1990 formal application he stated that he had not 
worked since January 1988 due to disability affecting his 
right and left knee, back, and left shoulder.  He reported 
having worked as a "carman" for a railroad company from 
1977 to 1988, that he completed four years of high school, 
and that he received additional training in carpentry and 
cabinet making in 1975 and 1976.  There is no indication that 
he ever worked as a carpenter or cabinetmaker.

A July 1990 hospital summary shows that the veteran had 
degenerative joint disease in the right knee for many years, 
for which he had undergone numerous surgical procedures.  
During the July 1990 hospitalization a high tibial osteotomy 
was performed, as the result of which the treating physician 
stated that the veteran would be unable to work for at least 
the next six months.

In an April 1991 report the veteran's private physician 
stated that over the past several years he had treated the 
veteran for weakness and pain of the left knee, status post 
patellectomy for arthritis; weakness and restricted motion of 
the right knee, status post anterior cruciate reconstruction; 
back pain, status post laminectomy for herniated disc at L4-
L5; and left shoulder pain with acromio-clavicular arthritis, 
status post surgery for bicipital tendonitis.

In his May 1991 substantive appeal the veteran stated that 
his physician told him that the osteotomy performed in July 
1990 should relieve his symptoms for five to seven years, but 
that he was unable to walk on the right knee following the 
surgery due to pain and swelling.  He also stated that 
although he had worn a brace on the right knee prior to the 
surgery, following the surgery he had to wear a full-length 
stabilization brace on the right leg.  He further stated that 
he had arthritis in the left shoulder, but that he had become 
unemployable due to his bilateral knee and low back symptoms.

VA treatment records show that beginning in February 1992 the 
veteran complained of persistent, chronic low back pain at 
least monthly, and often several times a month, for which he 
received medication, physical therapy, and a transcutaneous 
electrical nerve stimulator (TENS) unit.  In August 1992 he 
reported having low back pain and occasional numbness in the 
lower extremities.  A psychological evaluation in December 
1992 resulted in the conclusion that he was suffering from 
major depression due to his chronic pain.

In conjunction with an August 1992 VA examination the veteran 
complained of intermittent pain in his low back, which he 
described as seven on a scale of one to ten.  He later told 
the examiner that the pain was constant.  He stated that his 
back symptoms were aggravated by bending, lifting, lying 
down, sitting, standing, walking, climbing stairs, or 
coughing.  He reported having right leg irritation, with 
sciatic pain to the right buttock and occasionally to the 
left buttock.  He denied having much leg pain for the 
previous few years.  He also reported using a corset, heat, 
massage, resting, and medication for the back pain.

The veteran also complained of pain, swelling, weakness, 
stiffness, popping, and giving way of his right knee, and 
swelling, popping, and giving way of the left knee.  He 
stated that he had difficulty going up or down stairs and 
jumping.

Examination of the back showed that he was quite stooped over 
and rigid.  He could flex the lumbar spine to 40 degrees with 
persistence of lumbar lordosis, but to 80 degrees while 
sitting.  Extension was limited to zero degrees, rotation to 
20 degrees on the right and 25 degrees on the left, and he 
could abduct to 30 degrees on either side.  There was 
tenderness across the lower lumbar spine, and the examiner 
described the motor function of the lower extremities as 
normal, except for quadriceps weakness on the left due to the 
patellectomy.  The straight leg raising test caused back pain 
at 80 degrees, but not what the examiner described as true 
sciatica.  His knee reflexes were 1+ and symmetrical, and his 
ankle reflexes were only trace.  The examiner reference a 
March 1992 X-ray study of the lumbar spine, which documented 
slight rotatory scoliosis of L1, L2, and L3, facet joint 
narrowing at L3-L4, marked narrowing and spur formation at 
L4-L5 with facet arthritis, and narrowing with arthritis at 
L5-S1.

The range of motion of the right knee was from five to 120 
degrees, with a valgus attitude of about 15 degrees.  There 
was also antero-posterior displacement and patello-femoral 
arthritis in the right knee, with quadriceps strength of 5-.  
The range of motion of the left knee was from zero to 
130 degrees, with a valgus attitude of five degrees.  The 
patella was absent on the left knee.  The collateral 
ligaments on the left knee were normal, except for a .3 
millimeter displacement of the anterior cruciate ligament.  
The quadriceps on the left was described as having a weakness 
of grade 4.

The report of a March 1993 VA neuropsychiatric evaluation 
indicates that the veteran continued to have severe low back 
pain with radiation down both legs.  He also complained of 
severe pain in the right knee, which seemed to aggravate the 
back pain.

A computerized tomography (CT) scan in March 1993 revealed a 
bulging degenerative disc at L4-L5, with a small osteophyte 
encroaching on the thecal sac.  At that time the treating 
physician described the veteran's symptoms as severe low back 
pain with radiculopathy to the bilateral lower extremities.  
In May 1993 the veteran reported that he had last worked in 
1989, at which time he worked for the railroad, and that he 
spent his days just sitting around.  He stated that he had 
lived with his daughter for the previous year.

In May 1993 the veteran also complained of having had chronic 
low back pain for many years, with radicular symptoms down 
the left lower extremity.  The treating physician also noted 
that he wore a knee-ankle-foot brace due to right knee 
instability.  Deep tendon reflexes were 2+ at the knees and 
absent at the ankles, and there was a slight decrease in leg 
strength bilaterally.  The findings were assessed as 
radicular pain.

In conjunction with a VA orthopedic evaluation in June 1993 
the veteran reported being able to ambulate about one block.  
Examination of the spine revealed "good" range of motion, 
muscle strength of 5/5 in the lower extremities, intact 
sensation, and deep tendon reflexes of "1" at the ankles 
and "2" at the knees.  Based on the CT scan report, his 
complaints of back pain were attributed to degenerative joint 
disease with a herniated disc at L4-L5.

In a July 1995 statement the veteran reported that his back 
and both knees had worsened significantly since his claims 
for increased ratings were initiated.  He stated that he wore 
a brace on each knee, and that he had a bulging disc at L4-L5 
and severe sciatica in the left leg.  He also stated that he 
had constant pain and numbness in the left buttock and thigh, 
and constant numbness in the left foot.  He further stated 
that these symptoms had been present since his back surgery 
in 1989.  

A July 1995 VA treatment record shows that the veteran had 
chronic low back pain with left sciatica.

The veteran was provided a VA neurological examination in 
September 1995, during which he complained of low back pain 
and numbness in the left buttock, leg, and foot that began 
approximately 1.5 years previously.  He also reported having 
weakness in the left knee when he walked.  Examination 
revealed normal muscle strength of 5/5 in the lower 
extremities, equal fine motor coordination, subjectively 
decreased sensation to touch and pinprick on the left leg, 
negative straight leg raising test, some atrophy of the 
muscles in the left leg, and a gait that was slow, 
deliberate, and right antalgic.  Reflexes were 2+ and 
symmetrical throughout.

The examiner noted that the veteran complained of low back 
pain radiating down the left leg, and that although there was 
no evidence of neuropathy, there was evidence of atrophy in 
the muscles of the left leg.  The examiner stated that the 
atrophy was suggestive of chronic, longstanding lumbar 
radiculopathy.  He also noted that the veteran had some 
significant radicular pain from the back down the left leg.  
The examiner further noted that the veteran did not appear to 
be malingering or augmenting his complaints, and provided the 
opinion that the veteran had an underlying radiculopathy that 
should be re-evaluated.  He recommended that the veteran be 
provided EMG and nerve conduction studies (NCS) of the left 
lower extremity, and if these studies were indicative of 
radiculopathy, that a MRI of the lumbar spine be obtained.

The veteran was also provided a VA orthopedic examination in 
September 1995, during which he again complained of low back 
pain that radiated into the left leg.  The examiner noted 
that the veteran had difficulty moving around due to his 
knees, and that he arose with difficulty due to his back 
pain.  On examination, the range of motion of the left knee 
was from zero to 120 degrees, with no instability.  The range 
of motion of the lumbar spine was forward flexion to 60-
70 degrees, lateral bending to 20 degrees bilaterally, and 
pain on hyperextension.  The straight leg raising test was 
negative to 90 degrees bilaterally.  His reflexes were 1+ 
bilaterally at the knees and ankles, and there was numbness 
in the left anterior calf.  The examiner was not able to 
evaluate muscle strength due to knee pain.

An X-ray study of the left knee revealed the absence of the 
patella and what were described as minor degenerative 
changes.  An X-ray study of the lumbar spine showed disc 
space narrowing with spurring anteriorly and posteriorly.  
The examiner provided the opinion that the left knee was 
reasonably serviceable, but that the right knee was quite 
unstable and very painful.  He stated that the veteran had 
difficulty walking on the right knee.  He also stated that 
the veteran had lingering back pain, and that he was not 
employable except in the most sedentary jobs.

A January 1996 VA treatment record indicates that the veteran 
had severe L5 radicular pain and dysesthesia on the left.  
Both knees were described as weak due to injuries.  An 
examination in March 1996 showed motor strength of 5/5 in the 
bilateral lower extremities, 2+ deep tendon reflexes on the 
right leg but absent reflexes on the left, intact sensation 
bilaterally, and a normal gait.  An EMG revealed evidence of 
S1 radiculopathy, which was confirmed on examination.  A MRI 
in July 1996 showed compression of the thecal sac at the L4-
L5 level, and the veteran was scheduled for additional back 
surgery.  The planned surgery was apparently not completed 
due to personnel changes at the VA medical center (MC).

In a July 1996 statement the veteran reported that he had 
been unable to work due to back pain since 1989.  He also 
stated that his activity was extremely limited.  

The veteran was again provided a VA neurological examination 
in September 1996.  At that time he complained of persistent, 
significant pain in his right knee and in his low back that 
had radiated into his left lower extremity for the previous 
two and a half years.  He reported having left leg pain with 
ambulation, and he used a cane for ambulation.  On 
examination, muscle strength was 5/5 in all extremities, he 
had difficulty with heel and toe walking, sensation was 
intact, and reflexes were 2+ except at the ankles, which were 
1+.  The examiner stated that he was not able to evaluate the 
severity of the veteran's disability due to the pending back 
surgery.

The report of an August 1997 VA neurological examination 
shows that the physical examination revealed findings 
essentially identical to those shown in the September 1996 
examination.  The examiner stated, however, that there was 
evidence of a left S1 nerve root lesion based on the clinical 
studies, although no evidence of sciatic or peroneal nerve 
injury was found on examination.  The examiner reviewed the 
evidence in the case file, including the February 1996 EMG, 
NCS, and the MRI, and provided a diagnosis of left S1 
radiculopathy.

In conjunction with a September 1997 VA examination the 
veteran reported having pain, weakness, limitation of motion, 
and difficulty walking due to his left knee.  Examination of 
the left knee showed the patellectomy scar, some weakness, 
atrophy of both calves, and range of motion from zero to 
110 degrees.  Examination of the lumbar spine revealed range 
of motion of forward flexion to 20 degrees, rotation to the 
left of five degrees, and pain with extension.  The examiner 
noted that the veteran walked very carefully with a very 
slow, wide based gait and without a cane.  The examiner 
referenced an X-ray study that revealed disc space narrowing 
at 
L5-S1 with traction spurs, and provided a diagnosis of 
symptomatic disc disease.  

The examiner also provided the opinion that the veteran had 
more problems than indicated by his current awards.  He 
stated that due to the bilateral knee problem the veteran had 
difficulty walking, and that he was not employable except in 
the most sedentary jobs.  He stated that, in his opinion, the 
veteran's ability to perform any meaningful work was 
essentially nonexistent.

II.  Increased Ratings

The Board finds that the veteran's claims for increased 
ratings are well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claims.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence pertaining to the issues consists of VA treatment 
records, the reports of VA examinations in August 1992, 
September 1995, September 1996, and August and September 
1997, and the veteran's statements.  The Board concludes that 
all relevant data has been obtained for determining the 
merits of the veteran's claims and that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45.

Traumatic arthritis is to be rated as degenerative arthritis.  
Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Traumatic Arthritis of the Left Knee

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 
20 percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  Diagnostic Code 5260 for 
limitation of flexion of the leg provides a noncompensable 
rating if flexion is limited to 60 degrees, a 10 percent 
rating where flexion is limited to 45 degrees, a 20 percent 
rating where flexion is limited to 30 degrees, and a maximum 
30 percent rating if flexion is limited to 15 degrees.  
Diagnostic Code 5261 for limitation of extension of the leg 
provides a noncompensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a.

The left knee disorder is manifested by pain, weakness, and 
range of motion from zero to 110 degrees.  The normal range 
of motion of the knee is from zero degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  
Although the RO granted service connection for the residuals 
of traumatic arthritis of the left knee, since April 1990 the 
disability has been assigned a 20 percent rating under 
Diagnostic Code 5257 as parallel to Diagnostic Code 5010 for 
traumatic arthritis.

Traumatic arthritis is to be rated based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  
Diagnostic Codes 5260 provides for a noncompensable 
evaluation where knee flexion is limited to 60 degrees, a 10 
percent evaluation where knee flexion is limited to 45 
degrees, a 20 percent evaluation where knee flexion is 
limited to 30 degrees, and a 30 percent evaluation where knee 
flexion is limited to 15 degrees.  Diagnostic Code 5261, 
provides for noncompensable evaluation where extension is 
limited to five degrees, a 10 percent evaluation where 
extension is limited to 10 degrees, a 20 percent evaluation 
where extension is limited to 15 degrees, a 30 percent 
evaluation where extension is limited to 20 degrees, a 40 
percent evaluation where extension is limited to 30 degrees, 
and a 50 percent rating where extension is limited to 45 
degrees.

In sum, a rating in excess of 20 percent based on limitation 
of motion requires that flexion of the knee be limited to 
15 degrees or that extension be limited to 20 degrees.  The 
evidence shows that the range of motion of the veteran's left 
knee, including any limitation of motion due to pain, is not 
limited to 15 degrees of flexion or 20 degrees of extension.  
Even with consideration of complaints of pain the veteran can 
flex and extend his left knee beyond the ranges contemplated 
for an evaluation in excess of 20 percent.  DeLuca, 8 Vet. 
App. at 202.  The Board finds, therefore, that entitlement to 
a disability rating in excess of 20 percent based on 
limitation of motion is not warranted.

According to Diagnostic Code 5003, a maximum 20 percent 
rating applies for 
X-ray evidence of arthritis in two or more major joints, with 
occasional incapacitating exacerbations.  A 20 percent rating 
is currently in effect for the left knee disorder.  The Board 
finds, therefore, that the application of the provisions of 
Diagnostic Code 5003 does not result in a higher disability 
rating.  See Hicks v. Brown, 8 Vet. App. 417 (1995).

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  With the exception of pain, weakness, and limitation 
of motion that is not compensable under the appropriate 
diagnostic codes, the evidence shows that there are no other 
functional limitations resulting from the left knee disorder.  
In light of the absence of any evidence of instability in the 
left knee, and the inability to consider the arthritis in the 
right knee due to a separate and higher disability rating, 
the Board finds that the functional limitations imposed by 
the left knee disability are appropriately compensated by the 
20 percent rating that has been assigned under Diagnostic 
Codes 5003 and 5257.

Subsequent to the remand in this case, VA's General Counsel 
promulgated VAOPGCPREC 23-97.  In that opinion the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
diagnostic Codes 5003 (evaluated on the same basis as 
Diagnostic Code 50101) and 5257.  The general counsel 
subsequently clarified that in order to merit separate 
evaluations the disability must meet the criteria for the 
minimum evaluation under both Diagnostic Codes 5257 and 5003.  
VAOPGCPREC 9-98 (1998).  The evidence does not show that the 
veteran has any instability in the left knee.  Indeed, recent 
evaluations have shown the left knee to be stable with normal 
strength.  The Board finds, therefore, that separate ratings 
are not warranted.

A disability rating in excess of the minimum schedular rating 
for the joint, which is 10 percent, has been assigned under 
Diagnostic Codes 5010 and 5257.  The consideration of an 
increased rating based on the provisions of 38 C.F.R. § 4.59 
is not warranted, since the veteran is in receipt of more 
than the minimum compensable evaluation for arthritis of the 
knee.  The Board has determined, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 20 percent 
for the residuals of traumatic arthritis of the left knee.

The Board notes that the RO has provided a combined 20 
percent evaluation under the provisions of Diagnostic Codes 
5257 and 5010.  In view of the General Counsels opinions 
referred to above, and the provisions of 38 C.F.R. § 4.14, 
4.25(b), this would not appear to be proper.  However, since 
the veteran does not meet the criteria for the minimum 
compensable evaluation under Diagnostic Code 5257, the 
decision to include that diagnostic code with Diagnostic Code 
5010 is harmless error. See Wamhoff v. Brown, 8 Vet. App. 
517, 520 (1996) (it was harmless error for the Board to have 
applied the incorrect version of regulations as the Board 
decision would not have changed if the correct version were 
applied).

B.  Degenerative Disc Disease of the Lumbar Spine

Diagnostic Code 5293 for intervertebral disc syndrome 
provides a 60 percent evaluation if the symptoms are 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation applies if 
symptoms are severe, with recurring attacks and intermittent 
relief.  A 20 percent evaluation applies if the symptoms are 
moderate, with recurring attacks.  38 C.F.R. § 4.71a.

The low back disorder is manifested by persistent, chronic 
pain, limited motion of the lumbar spine, and sciatic 
neuropathy.  The medical evidence documents the onset of 
virtually unremitting low back pain as early as February 
1992, and radiculopathy in the lower extremities as early as 
March 1993.  Although the physicians have not been consistent 
in diagnosing sciatic neuropathy, due to the inconsistent 
neurological findings, the neurologist in September 1995 
stated that the muscle atrophy in the left leg was suggestive 
of chronic, longstanding lumbar radiculopathy.  The Board 
finds, therefore, that the degenerative disc disease is 
manifested by persistent symptoms compatible with sciatic 
neuropathy with little intermittent relief, and that the 
criteria for a 60 percent disability rating are met.

Under the remaining diagnostic codes pertaining to the back, 
a disability rating in excess of 60 percent requires evidence 
showing complete bony fixation of the spine or fracture of a 
vertebra with cord involvement, bedridden, or requiring long 
leg braces.  38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 
5286.  The medical evidence does not show complete bony 
fixation of the spine, or that the veteran has incurred a 
fracture of a vertebra that caused damage to the spinal cord 
and resulted in the veteran being bedridden or requiring long 
leg braces in order to ambulate.  Although he wears a brace 
on the right leg, the brace is required due to his right knee 
injury, not the low back disorder.  The Board finds, 
therefore, that the requirements for a disability rating in 
excess of 60 percent are not met.  See Shoemaker v. 
Derwinski, 3 Vet. App. 248, 253 (1992) (in granting an 
increased rating, the Board must explain why a higher rating 
is not warranted).

As previously stated, the evaluation of a musculoskeletal 
disability requires consideration of all of the functional 
limitations imposed by the disorder.  Spurgeon, 10 Vet. App. 
at 194; 38 C.F.R. § 4.40.  The diagnostic criteria for 
intervertebral disc syndrome incorporates all of the 
manifestations of the disorder, in that the rating criteria 
are based on the frequency of attacks of "symptoms;" the 
rating criteria are not restricted to limitation of motion.  
DeLuca, 8 Vet. App. at 202.  The maximum schedular rating for 
limitation of motion of the lumbar spine is 40 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  Because the low 
back disability is not evaluated based solely on the 
limitation of motion, and the maximum rating available under 
the diagnostic code for degenerative disc disease has been 
assigned, the consideration of a higher rating based on 
additional functional limitations is not warranted.  See 
Johnson v. Brown, 9 Vet. App. 
7 (1996); see also Johnston v. Brown, 10 Vet. App. 80 (1997); 
VAOPGCPREC 
36-97.


III.  Total Disability Rating Based on Individual 
Unemployability

Initially the Board notes that the veteran has been assigned 
a schedular 100 percent evaluation for his right knee 
disability under the provisions of Diagnostic Code 5055.  
That diagnostic code provides for a 100 percent evaluation 
for the one-year period following a total right knee 
replacement.  The one-year period began on June 17, 1999 and 
expires on September 30, 1999.  The veteran could not be paid 
for a total rating based on individual unemployability during 
the period when the 100 percent schedular evaluation is in 
effect.  Colayong v. West, No. 97-118 (U.S. Vet. App. Aug. 
17, 1999) (a total rating based on individual unemployability 
is a lesser benefit than a schedular 100 percent rating).  
For purposes of judicial economy, and to avoid hardship on 
the veteran, the Board will decide the issue of entitlement 
to a total rating based on individual unemployability in this 
decision.  A total rating based on individual unemployability 
may be payable during periods prior and subsequent to the 
effective dates of the 100 percent schedular evaluation.  In 
any event, the issue before the Board is the veteran's 
entitlement to a total rating based on individual 
unemployability and not the effective date for the payment of 
that benefit.  Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).

Where the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  

A claim for total rating is well grounded where, as in this 
case, the veteran meets the percentage requirements of 
§ 4.16(a), and there is competent evidence that the service-
connected disabilities prevent him from maintaining gainful 
employment.  Colayong v. West, supra.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

The Board notes as an initial matter that the percentage 
requirements of 38 C.F.R. § 4.16(a) have been met.  In 
addition, the evidence shows that the veteran has been 
unemployed since January 1988, that he completed four years 
of high school and received additional training in carpentry 
and cabinet making, and that he worked as a "carman" for a 
railroad company from 1977 to 1988.  The available 
descriptions of the work that the veteran performed indicate 
that the work required considerable mobility and manual 
labor.  The examiner in September 1997 stated that the 
veteran's ability to perform any meaningful work was 
essentially nonexistent.

The veteran's service connected disabilities affect both 
knees and the low back, and significantly impair his ability 
to ambulate or to perform manual labor.  The Board finds, 
therefore, that the specific combination of the service-
connected disabilities creates a circumstance, beyond the 
actual ratings, that increases the impact of those 
disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  The veteran has significant nonservice-connected 
disabilities that may affect his employability, but the 
existence of the nonservice-connected disabilities is not 
relevant if his service-connected disabilities alone would 
preclude substantially gainful employment.  Pratt v. 
Derwinski, 3 Vet. App. 269 (1992); 38 C.F.R. § 4.16(a).

In addition to the chronic limitations imposed by his 
service-connected disabilities, he has also been hospitalized 
on numerous occasions and requires extensive medical care for 
those disabilities.  Although the evidence indicates that the 
veteran could be capable of some sedentary employment, he has 
not been trained nor does he have any experience in any type 
of sedentary employment.  The Board finds, therefore, that 
the veteran's service-connected disabilities rendered him 
incapable of maintaining substantially gainful employment, 
and that the evidence supports the assignment of a total 
disability rating based on individual unemployability for 
those periods when the veteran was not entitled to a 100 
percent schedular evaluation.  VAOPGCPREC 06-99.



ORDER

The claim of entitlement to a disability rating in excess of 
20 percent for the residuals of traumatic arthritis of the 
left knee is denied.

A 60 percent disability rating for degenerative disc disease 
of the lumbar spine, status post herniated nucleus pulposus 
at L4-L5, is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.

A total disability rating based on individual unemployability 
is granted, subject to the laws and regulations pertaining to 
the assignment of multiple total disability ratings and the 
payment of monetary benefits.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

